Opinion by
Oklady, P. J.,
As stated by the court below, there is only one matter of fact in dispute between these parties, and that was fully and adequately submitted to the jury. The sheriffs interpleader acts were passed for the relief of that officer and other similar officers: Bain v. Funk, 61 Pa. 185; Necker v. Sedgwick, 36 Pa. Superior Ct. 593, and when the sheriff complies with their requirements he is relieved from liability: Book v. Sharpe, 189 Pa. 44; Morrison v. Nipple, 39 Pa. Superior Ct. 184.
The opinion filed overruling the motion for judgment non obstante veredicto, and for a new trial furnishes a complete answer to the argument of the appellant.
The judgment is affirmed.